Title: Resolution of the Senate, 10 January 1803 (Abstract)
From: Senate
To: 


10 January 1803. Having taken into consideration the treaty concluded on 30 June 1802 between the Seneca Nation and Wilhem Willink and others of the Batavian Republic, “the Senate do advise and consent to the ratification.”
 

   
   Ms (DNA: RG 59, ML). 1 p. Signed by Samuel A. Otis, secretary. Docketed by Wagner. For the background of this treaty, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:343 and n.


